Citation Nr: 1735470	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an inguinal hernia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002 and from May 2004 to March 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a November 2013 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  The Board remanded this case in May 2015 for further evidentiary development.  The Board finds that the RO did not substantially comply with the remand instructions.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The substantive appeal was filed in July 2013.  While the case was in remand status, in October 2015, an attorney submitted another substantive appeal form with a Board hearing request.  No power of attorney form is of record for this attorney.  In a July 2017 letter, the Board attempted to clarify whether the Veteran wanted this attorney to represent him and asked him to submit a completed power of attorney form.  However, he did not respond.  Accordingly, this attorney was not authorized to submit the October 2015 substantive appeal and accompanying Board hearing request on the Veteran's behalf.  

In any event, neither the Veteran nor the attorney purporting to act on his behalf alleged good cause as to why the Veteran was entitled to a second Board hearing.  As noted above, the Veteran has already had a Board hearing on the issue presently before the Board.  Other than situations in which hearings have already been conducted before more than one Veterans Law Judge, there is nothing in the statutory framework or regulatory provisions or CAVC case law relating to hearings that requires more than one hearing before the Board in connection with a claim.  See 38 C.F.R. §§ 3.103(c), 20.700-20.717; see also 38 U.S.C. § 7107 ("Appeals: dockets; hearings").  All of the relevant regulatory provisions clearly and plainly discuss the right to have a hearing.  See, e.g., 38 C.F.R. §§ 3.3103(c), 20.700, 20.702, 20.703, 20.1304.  Therefore, the Veteran is not entitled to more than one Board hearing as a matter of right, unless specific exceptions apply, which are not shown here.  For example, if a Board decision has been appealed to the United States Court of Appeals for Veterans Claims (CAVC) and is then returned to VA from the CAVC, another hearing could be requested at that time.  A second hearing could also be requested if the Veterans Law Judge that conducted the first hearing was no longer available to decide the case.  Neither of those scenarios is implicated here.

Thus, the Board will treat the request as a motion for an additional hearing.  A motion requesting relief from the usual rules regarding hearing requests, such as a request for a second Board hearing, must be accompanied by an explanation of the justification for the request.  Neither the Veteran nor the attorney purporting to represent the Veteran indicated why a second Board hearing was necessary.  The October 2015 substantive appeal merely contains a boilerplate challenge to "all errors the VA Regional may have made or the Board may hereafter make in deciding this appeal...."  The record reflects that the Veteran already provided testimony on this particular matter and has had ample opportunity to submit evidence and argument subsequent to the hearing.  The desire to provide additional testimony alone does not constitute good cause for another Board hearing.  As discussed above, a hearing transcript is of record.  This is not a situation where a second hearing is needed before a panel member; rather, the same Veterans Law Judge who presided over the most recent hearing remains available to decide his appeal.  Because this attorney was not authorized to submit this hearing request on the Veteran's behalf, and no good cause has been shown in support of this request for a second Board hearing on this matter, the motion is denied. 

The issue of entitlement to service connection for an inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the May 2015 remand.  See Stegall, supra.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO failed to complete the requested development adequately.

First, the May 2015 remand directed the RO to request outstanding VA treatment records from the Oklahoma City, VA Medical Center from January 2011 to the present.  The RO failed to do so and to document its efforts to obtain them.  Therefore, another remand is required for the RO to comply with this directive.  If any such VA treatment records are not available, then the RO still must document all efforts to obtain them. 

Second, the May 2015 remand directed the RO to perform a search for any outstanding service treatment records.  The remand instructed, "A specific request should be made for a copy of the Veteran's service discharge examination from his last period of active service concluding in March 2010.  If records cannot be obtained, notify the Veteran and offer him an opportunity to provide the records."  Although additional service treatment records were obtained in June 2015, none of them contain the requested discharge examination from the Veteran's last period of active service ending in March 2010.  The RO failed to document its specific request for the discharge examination and whether that document could not be obtained as instructed by the remand.  If that was the case, then the RO also failed to notify the Veteran accordingly as instructed by the remand.  Therefore, another remand is required for the RO to comply with these directives.

Finally, although the RO conducted some development pursuant the May 2015 remand, including obtaining service treatment records in June 2015, it failed to issue a supplemental statement of the case before this appeal returned to the Board.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records related to an inguinal hernia from the Oklahoma City, VA Medical Center from January 2011 to the present.  Document all efforts to obtain these treatment records.  

2. Perform a search for any outstanding service treatment records.  A specific request should be made for a copy of the Veteran's service discharge examination from his last period of active service concluding in March 2010.  Document all efforts to obtain this discharge examination report, including any negative responses.  If this discharge examination report cannot be obtained, notify the Veteran and offer him an opportunity to provide it.

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




